Court of Appeals, State of Michigan

                                               ORDER
                                                                          Kathleen Jansen
People of MI v Giovanni Naccarato                                          Presidi ng Judge

Docket No.    320571                                                      David H. Sawyer

LC No.        11-000851-01 - FH                                           Karen M. Fort Hood
                                                                            Judges



                The Court orders that the opinion issued in this case is hereby AMENDED to correct a
clerical error. The opinion is corrected to read June 16, 20 15 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  JUN 29 2015
                                        Date